DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 10/23/2019 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
“local-side secret splitting module configured to…” in claims 1, 11; 
“local-side communication control module configured to…” in claims 1, 3, 4, 6, 7, 11; 
“remote-side communication control module configured to…” in claims 1, 2, 3, 4;
“remote-side secret splitting module configured to…” in claims 1, 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. JP2004-227352 hereinafter referred to as Ichikawa (corresponding English translation is used in the below rejection), in view of Yamamoto JP2016-177724 (corresponding English translation is used in the below rejection), and Leggette et al. US2010/0266120 hereinafter referred to as Leggette.
As per claim 1, Ichikawa teaches a log management system for managing log data for a target, comprising: a local-side secret splitting module configured to split the log data that is generated regularly or intermittently for the target into a plurality of split log fragments including a split log fragment for remote transmission (Ichikawa paragraph [0070], [0075]-[0076], [0078], [0083], generate history information data related to provisioning of services.  Obtain history information data and split the history information data.  Store a split locally and transmit the rest of the splits to remote devices) (It is obvious to one of ordinary skill in the art that the history information data is generated regularly or intermittently, since the history information is generated for services provisioned to users.  In other words each time a service is provisioned, history information data is generated for the provisioned service); 
a local-side communication control module configured to transmit the split log fragment for remote transmission to a remote apparatus to cause the remote apparatus to store the split log fragment for remote transmission (Ichikawa paragraph [0078], [0083], [0093]-[0094], transmit fragment to remote device and remote device stores the fragment); 
a remote-side communication control module configured to receive, in response to occurrence of an event that requires partial recovery of the log data, one or more remaining split log fragments corresponding to the log data to be partially recovered out of the remaining split log fragments accumulated by a local apparatus (Ichikawa paragraph [0058], [0085], [0096], [0118], remote device request and receives fragments from other devices and restores the history information data); and 
a remote-side secret splitting module configured to recover the log data from the one or more received remaining split log fragments and the corresponding split log fragment for remote transmission (Ichikawa paragraph [0058], [0085], [0096], [0118], remote device request and receives fragments from other devices and restores the history information data).  
Ichikawa does not explicitly disclose log data per predetermined unit.
Yamamoto teaches log data per predetermined unit (Yamamoto paragraph [0085], [0106], predetermined amount).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ichikawa with the teachings of Yamamoto to include sectioning and labeling log data based on timing in order to retrieve and analyze the log data based on the timing needed for failure analysis.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ichikawa with the teachings of Yamamoto to include retrieving log data when a failure occurs in order to analyze the failure record(s) of the device.
Ichikawa in view of Yamamoto does not explicitly disclose split data according to All Or Nothing Transform (AONT) scheme;
recover data from a plurality of split fragments according to the AONT scheme.
Leggette teaches split data according to All Or Nothing Transform (AONT) scheme (Leggette paragraph [0073], [0080], generate a plurality of data slices according to AONT);
recover data from a plurality of split fragments according to the AONT scheme (Leggette paragraph [0074], [0081], recovering data from a plurality of slices according to AONT).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the splitting scheme of Ichikawa in view of Yamamoto with the AONT splitting scheme of Leggette because the results would have been predictable and resulted in the secure splitting and storing of the log data.
Leggette teaches partitioning data into a plurality of segments of variable sizes (Leggette paragraph [0053], segments of variable sizes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the history data fragments of Ichikawa in view of Yamamoto with the teachings of Leggette of partitioning data into variable sizes in order to produce data fragments of variable sizes.  It would have been obvious to one of ordinary skill in the art that since the data fragments are of variable sizes, one of the data fragment is smaller than the rest.  
It would have also been an obvious matter of design choice to have data fragments of variable sizes instead of fixed sizes since changing the sizes of data is recognized as being within the level of ordinary skill in the art.
Although Ichikawa in view of Yamamotto and Leggette does not explicitly disclose “the split log fragment for remote transmission having a smaller size than remaining split log fragments”, it would have been obvious to try to transmit the smaller fragment to the remote device.  There are only two options of transmitting the data fragment to a remote device, transmitting the smaller fragment or transmitting not the smaller fragment, and the result will be the same, a fragment of the history information is transmitted to the remote device.
It would have also been an obvious matter of design choice to transmit a smaller fragment to a remote device instead of transmitting not the smaller fragment since choosing the fragment to transmit to a remote device is recognized as being within the level of ordinary skill in the art.

As per claim 2, Ichikawa in view of Yamamotto and Leggette teaches the log management system according to claim 1, wherein the remote-side communication control module is configured to transmit a request that designates the one or more remaining split log fragments corresponding to the log data to be partially recovered in response to occurrence of the event and receive the one or more remaining split log fragments as a response to the request (Ichikawa paragraph [0058], [0085], [0096], [0118], remote device request and receives fragments from other devices and restores the history information data; Yamamoto paragraph [0090]-[0091], [0096], [0100], [0103], remote device request log fragments for a particular time zone and receives the fragments and restores the log).  

As per claim 5, Ichikawa in view of Yamamotto and Leggette teaches the log management system according to claim 1, including a plurality of log generating apparatuses, each of which comprises the local-side secret splitting module and the local-side communication control module (Ichikawa paragraph [0066], [0068], plurality of apparatuses; Yamamoto paragraph [0074]-[0075], [0084]-[0085], plurality of nodes).  

As per claim 8, Ichikawa in view of Yamamotto and Leggette teaches the log management system according to claim 1, wherein the event includes detection of a trouble of the target (Yamamoto paragraph [0002], [0068], [0071], [0151], reading log data when a failure occurs).  

As per claims 11-13, the claims claim an apparatus, a method, and a non-transitory computer-readable medium essentially corresponding to the system claim 1 above, and they are rejected, at least for the same reasons.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Yamamoto and Leggette, and further in view of Klein et al. USPN9,154,589 hereinafter referred to as Klein.
As per claim 4, Ichikawa in view of Yamamotto and Leggette teaches the log management system according to claim 1, wherein the local-side communication control module is configured to regularly or intermittently transmit the split log fragment for remote transmission to the remote apparatus over a first communication channel, the remote-side communication control module is configured to receive the one or more remaining split log fragments over the first communication channel in response to occurrence of the event (Ichikawa paragraph [0078], [0083], [0093]-[0094], transmit fragment to remote device and remote device stores the fragment; Ichikawa paragraph [0058], [0085], [0096], [0118], remote device request and receives fragments from other devices and restores the history information data).
 Ichikawa in view of Yamamotto and Leggette does not explicitly disclose first communication channel is a communication channel to which a communication data volume-dependent charging system or a communication rate-dependent charging system is applied.  
Klein teaches first communication channel is a communication channel to which a communication data volume-dependent charging system or a communication rate-dependent charging system is applied (Klein col 10 line 15 – col 11 line, charging clients for particular send/receive traffic rate).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ichikawa in view of Yamamotto and Leggette with the teachings of Klein to include a plurality of pricing options for data communications in order to charge users for using the providers network while allowing the user to choose their own communication pricing policy/plan.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Yamamoto and Leggette, and further in view of Guibene et al. US2019/0238662 hereinafter referred to as Guibene.
As per claim 6, Ichikawa in view of Yamamotto and Leggette teaches the log management system according to claim 5, wherein the local-side communication control module is configured to transmit the split log fragment for remote transmission to the remote apparatus over a first communication channel (Ichikawa paragraph [0078], [0083], [0093]-[0094], transmit fragment to remote device and remote device stores the fragment).  
Ichikawa in view of Yamamotto and Leggette does not explicitly disclose a communication channel of Low Power Wide Area (LPWA) scheme.  
Guibene a communication channel of Low Power Wide Area (LPWA) scheme (Guibene paragraph [0088], [0110], transmit data using LPWA).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ichikawa in view of Yamamotto and Leggette with the teachings of Guibene to include implementing a low power wide area communication scheme because the results would have been predictable and resulted in using LPWA in transmitting data between devices.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Yamamoto and Leggette, and further in view of Horn et al. US2015/0180739 hereinafter referred to as Horn.
As per claim 9, Ichikawa in view of Yamamotto and Leggette teaches the log management system according to claim 1.
Ichikawa in view of Yamamotto and Leggette does not explicitly disclose wherein event includes an instruction of recovery of log data from a user.  
Horn teaches wherein event includes an instruction of recovery of log data from a user (Horn paragraph [0004], [0017], user request for log data).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ichikawa in view of Yamamotto and Leggette with the teachings of Horn to include a user requesting log data in order to allow users to request recovery of the history data.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Yamamoto and Leggette, and further in view of Takahashi et al. US2014/0365655 hereinafter referred to as Takahashi.
As per claim 10, Ichikawa in view of Yamamotto and Leggette teaches the log management system according to claim 1.
Ichikawa in view of Yamamotto and Leggette does not explicitly disclose wherein remote apparatus is a storage apparatus to which storage data volume-dependent charging system is applied.  
Takahashi teaches wherein remote apparatus is a storage apparatus to which storage data volume-dependent charging system is applied (Takahashi paragraph [0051], [0058], charging clients for particular storage volume).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ichikawa in view of Yamamotto and Leggette with the teachings of Takahashi to include a plurality of pricing options for data storage in order to charge users for using the remote storage while allowing the user to choose their own storage pricing policy/plan.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/Primary Examiner, Art Unit 2495